Citation Nr: 1043461	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-25 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 to June 1977, 
and from April 1981 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, denied service connection 
for a cardiovascular disability.

In September 2008 the Board remanded this claim for further 
development.  It now returns for appellate review. 

In November 2010, after this appeal was re-certified and the file 
transferred back to the Board, the Veteran submitted additional 
evidence in the form of private treatment records documenting a 
brief hospitalization for chest pain with a discharge diagnosis 
of right lower lobe pneumonia.  The Veteran did not waive initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010) (providing 
that any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).  However, as this evidence is redundant of evidence 
already in the claims file showing ongoing treatment for chest 
pain and cardiovascular problems, and does not provide any new 
information with respect to the history of the Veteran's 
cardiovascular disability (to include the etiology of any such 
disorder), the Board finds that this additional evidence is not 
pertinent to the current appeal.  Indeed, the AOJ has already 
considered such evidence.  Therefore, the Board need not remand 
this claim for initial AOJ consideration of the additional 
treatment records submitted by the Veteran and will proceed with 
appellate review of the current appeal. 

Further review of the claims folder indicates that the Veteran 
had also perfected an appeal of a denial of service connection 
for residuals of an injury to the left index finger.  After the 
Board remanded this claim in September 2008, and specifically in 
an August 2010 rating action, the Appeals Management Center (AMC) 
in Washington, D.C. granted service connection for residual 
laceration, including scarring, of the left index finger (0%, 
effective from September 20, 2006).  The Veteran has not 
expressed disagreement with the noncompensable rating, or 
effective date, assigned to his now service-connected disability.  
Therefore, no claim pertaining to the Veteran's left index finger 
is on appeal before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's current cardiovascular disability did not manifest 
in active duty or within one year of service separation, and has 
not otherwise been shown to be related to service. 


CONCLUSION OF LAW

A current cardiovascular disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the United States Court of Appeals for Veterans Claims (Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  Id.  

Prior to the initial rating decision in this matter, an October 
2006 letter informed the Veteran of all five elements of service 
connection, gave examples of the types of evidence the Veteran 
could submit in support of his claim, and provided notice of the 
Veteran's and VA's respective responsibilities for obtaining such 
evidence.  Therefore, the Board concludes that the duty to notify 
has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and August 2010 VA 
examination report are in the file, as well as private medical 
records submitted by the Veteran.  The Veteran has not identified 
any other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining relevant evidence on the Veteran's behalf.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, pursuant to the Board's September 2008 remand directive, 
the Veteran was provided an appropriate VA examination in August 
2010 to assess the nature and etiology of his cardiovascular 
disability.  The Board finds that the VA examination obtained in 
this case is adequate for the purpose of making a decision on 
this claim, as the examiner reviewed the claims file and medical 
records therein, examined the Veteran, and provided a complete 
rationale for the opinion stated which cites to and is consistent 
with the evidence of record.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
has been met.  By the same token, the Board finds that there was 
substantial compliance with its September 2008 remand directive.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with its remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the terms of 
the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service connection 
for a cardiovascular disability, to include coronary artery 
disease.  Specifically, the Veteran argues that his current 
cardiovascular disability is related to heart problems that he 
experienced in service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for cardiovascular-renal 
disease may be established on a presumptive basis by showing that 
the disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disability on a direct basis, there must be competent evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether elements are met is based on an 
analysis of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

The Board now turns to a discussion of the relevant evidence of 
record.  The Veteran's service treatment records for his first 
period of service from April 1971 to June 1977, including an 
April 1977 separation examination report, are negative for 
diagnoses, treatment, or complaints of a cardiovascular disorder.  
The Veteran does not argue that he had cardiovascular problems at 
this time.

With respect to the Veteran's second period of service, a March 
1991 service treatment record reflects that the Veteran reported 
having a racing heart and feeling light-headed shortly before 
passing out for a few minutes.  He stated that both arms were 
numb upon awakening, and that he was sweating.  The Veteran was 
diagnosed with syncope and referred for a cardiology consultation 
to rule out cardiac dysrhythmia.  

The March 1991 cardiology consultation report reflects a 
diagnosis of syncope secondary to tachyarrhythmia which was 
characterized as probable paroxysmal supraventricular 
tachycardia.  The cardiologist planned to conduct tests to rule 
out an underlying structural cardiac disease or coronary artery 
disease (CAD).  However, the cardiologist noted that a structural 
cardiac disease was not apparent on examination and CAD was not 
likely based on the Veteran's history. 

A March 1991 Holter monitor report reflects that a single 
premature atrial contraction was seen but no significant 
arrhythmias.  A March 1991 service treatment record dated a 
couple of days later reflects that the Veteran did not have a 
recurrence of symptoms indicative of paroxysmal supraventricular 
tachycardia.  This record also reflects that the results of an 
echocardiogram, exercise stress test, Holter monitor, and other 
tests were all normal.  Service treatment records dated in April 
1991 reflect that the Veteran had no recurrence of symptoms 
related to syncope.  An electroencephalogram (EEG) showed normal 
results.  

There are no other service treatment records pertaining to 
syncope or a possible cardiovascular disability.  Although the 
Veteran's February 1992 separation examination reflects that the 
Veteran had elevated cholesterol, the evaluation was negative for 
any indication of a cardiovascular disorder.  

The earliest relevant medical evidence after service is an 
October 1996 private treatment record reflecting that the Veteran 
had suffered an acute inferior myocardial infarction and 
subsequently underwent an angioplasty after a diagnostic cardiac 
catheterization showed total occlusion of the proximal right 
coronary artery with a large thrombus burden.  This record does 
not mention a past history of heart problems and in fact reflects 
that the Veteran did not have a significant past medical history.  
It was noted that the Veteran's risk factors for coronary artery 
disease included his gender, smoking history, and family history 
of premature artery disease. 

A June 1998 private treatment record reflects that the Veteran 
underwent bypass surgery for coronary artery disease with 
unstable angina.  It was noted that the Veteran's coronary artery 
disease had been detected about two years earlier.  
There is no indication in this record that the Veteran's CAD or 
other heart problems had been present for a longer period of 
time.

Private treatment records dates from 1998 to 2009 show continued 
treatment for coronary artery disease and ischemic heart disease, 
and also reflect diagnoses of hypertension and dyslipidemia, but 
do not provide any further information on the etiology of the 
Veteran's cardiovascular problems. 

In the August 2010 VA examination report, the examiner went over 
the Veteran's past relevant medical history, including the 
cardiology consultation notes from the Veteran's service 
treatment records.  The examiner noted that the Veteran's cardiac 
risk factors included hypertension, hyperlipidemia, former 
tobacco use, obesity, and his gender.  After reviewing the claims 
file and examining the Veteran, the examiner concluded that it 
was less likely as not that the Veteran's cardiovascular 
disability was caused by or was a result of active service.  The 
examiner explained that the Veteran's heart condition was due to 
coronary artery disease and that there was no evidence of 
coronary artery disease in service.  The examiner noted that the 
Veteran did have a heart condition at one time during service, 
and that an EST EKG strip performed during service showed a 
"machine reading" of infarction, which would be indicative of 
coronary artery disease.  However, when the EKG was evaluated by 
a cardiologist, this abnormality was found to be a "normal 
variant" and no further evaluation was indicated or performed.  
The examiner summarized that ischemic heart disease was not found 
in service and that the Veteran's current heart condition was due 
to ischemic heart disease, which had its onset several years 
after the Veteran's separation from service.  The examiner also 
noted that there was no evidence in service of severely 
uncontrolled and untreated cardiac risk factors that would have 
led to the Veteran's current heart condition.  Moreover, those 
cardiac risk factors which were present in military service were 
not due to or aggravated by the Veteran's service.  Rather, the 
examiner found that they would have been present even if the 
Veteran had not served on active duty.  Thus, the examiner 
concluded that the Veteran's current ischemic heart disease would 
have occurred at the same time and with the same degree of 
severity even if the Veteran had not served in the military. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's current cardiovascular disability and his periods 
of active service.  In this regard, the Board has considered the 
Veteran's contention that his current cardiovascular disorder is 
related to his in-service diagnosis of syncope secondary to 
paroxysmal supraventricular tachycardia.  

Indeed, in this regard, the Board notes that the Veteran can 
attest to factual matters of which he has first-hand knowledge, 
such as his symptoms and other experiences.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 
6 Vet. App. 465, 469- 71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge).  The Board must then determine the 
credibility and weight of the Veteran's statements, a factual 
finding going to the probative value of the evidence.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to the broader question as to the diagnosis or 
etiology of a disability, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has rejected the view that 
competent medical evidence is required when either of these 
determinations is involved.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 
F. 3d 1372, 1376-77 (Fed. Cir. 2007)).  In Jandreau, 492 F. 3d at 
1377, the Federal Circuit held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Id.  Whether lay evidence is competent 
and sufficient in a particular case is an issue of fact to be 
addressed by the Board.  Id.  

The Board notes that lay statements generally do not constitute 
competent evidence, and thus are not entitled to any weight or 
consideration, to the extent they involve determinations that are 
"medical in nature."  See Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (holding that the presence of varicose veins is not a 
determination that is medical in nature because they are 
observable and can be diagnosed by their unique and readily 
identifiable features); but see, e.g. Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (holding that unlike varicose veins, 
rheumatic fever is not a condition capable of lay diagnosis); 
Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent 
to report difficulty breathing, but not to diagnose the condition 
as bronchial asthma).  Determinations that are medical in nature 
are ones that cannot be made based on lay observation alone and 
therefore require medical training or expertise in order to be 
considered competent.  See Barr, 21 Vet. App. at 309; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that a lay 
witness can provide an "eye-witness" account of the appellant's 
visible symptoms, but cannot offer evidence that requires medical 
knowledge).  

Here, the Board finds that the Veteran is competent to state that 
he experienced a rapid heart rate in service and that he was 
diagnosed with paroxysmal supraventricular tachycardia.  Indeed, 
the service treatment records dated from March 1991 to April 1991 
show that this was in fact the case.  However, whether the 
Veteran's coronary artery disease manifested in service, or 
whether his current cardiovascular disorder is related to his in-
service complaints is a determination that is medical in nature 
because it is one that is complex and cannot be made based on lay 
observation alone.  See, e.g. Savage v. Gober, 10 Vet. App. 488, 
494 (1997) (holding that a lay person is not competent to provide 
a medical opinion relating his present arthritis to a fall in 
service); Layno, 6 Vet. App. at 470 (holding that lay testimony 
addressing the issue of medical causation, as opposed to the 
features or symptoms of an injury or illness, is not competent).  
It therefore requires medical training or expertise.  As the 
Veteran in this case has not been shown to have such training or 
expertise, his lay opinion that coronary artery disease 
manifested in service or that his current heart problems are 
related to his in-service diagnosis of paroxysmal 
supraventricular tachycardia is not competent and therefore has 
little probative value.  The Board also notes that the Veteran 
has never stated that he was diagnosed with coronary artery 
disease in service or that he had any cardiovascular problems in 
service other than the syncopal episode that occurred in March 
1991. 

After a careful review of the record, the Board finds that the 
Veteran's current cardiovascular disorder did not manifest in 
service.  In this regard, the August 2010 VA examination report 
reflects that the Veteran's coronary artery disease did not 
manifest in service and that the Veteran's reported heart 
problems in service were limited to a single episode unrelated to 
his current heart problems.  The Veteran's service treatment 
records bear these findings out, as the March 1991 service 
treatment record reflects that the Veteran did not have a 
recurrence of symptoms indicative of paroxysmal supraventricular 
tachycardia and that the results of an echocardiogram, exercise 
stress test, Holter monitor, and other tests were all normal.  
Moreover, the Veteran's separation examination is negative for 
evidence of any cardiovascular problems.  The Board finds that 
the August 2010 VA examination report, which was conducted by a 
medical professional, in conjunction with the Veteran's service 
treatment records, outweighs the Veteran's contention that his 
current cardiovascular disease manifested in service.  As 
discussed above, the Veteran's contentions have little probative 
value as the Veteran does not have a medical background. 

There is also no probative evidence that the Veteran's current 
cardiovascular disorder is otherwise related to service.  The 
Veteran's myocardial infarction occurred in October 1996, over 
four years since the Veteran's separation from service in June 
1992.  The Veteran has not stated that he experienced a 
continuity of symptoms related to his heart ever since 
separation.  Indeed, the October 1996 private treatment record 
reflects that the Veteran did not have a significant past medical 
history.  As the VA examiner found in the August 2010 VA 
examination report, the Veteran's current cardiovascular problems 
stem from coronary artery disease, which did not manifest until 
four years after service and thus was not likely related to 
service.  

The Board has considered the fact that the Veteran's February 
1992 separation examination reflects that the Veteran had a high 
cholesterol level, which the VA examiner noted was a risk factor 
for coronary artery disease.  However, that the Veteran had risk 
factors in service for the development of coronary artery disease 
is not sufficient to find that his current cardiovascular 
disorder is therefore related to service.  Indeed, the August 
2010 VA examination report weighs against such a finding, as the 
VA examiner took into account the Veteran's risk factors for 
heart disease which were present during service and concluded 
that these risk factors were unrelated to service.  Indeed, as 
previously discussed herein, the August 2010 VA examiner 
specifically concluded that the Veteran would have developed 
ischemic heart disease irrespective of whether he had served on 
active duty.  

Clearly, as the Board has discussed herein, competent evidence of 
record does not illustrate a diagnosis of a cardiovascular 
disorder until several years after the Veteran's active duty and 
does not provide a relationship between the diagnosed heart 
problems and such service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a cardiovascular disorder.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for this disability must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a cardiovascular disability 
is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


